      Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 1 of 13



 1   ROSMAN & GERMAIN LLP
     Daniel L. Germain (Cal. Bar No. 143334)
 2   16311 Ventura Blvd., Suite 1200
     Encino, CA 91436-2152
 3   Telephone: (818) 788-0877
     Facsimile: (818) 788-0885
 4   E-Mail: Germain@Lalawyer.com
 5
     Counsel for Plaintiff and the Putative Class
 6
     [Additional Counsel Listed on Signature Page]
 7

 8                       UNITED STATES DISTRICT COURT
 9
                      NORTHERN DISTRICT OF CALIFORNIA
10

11
     ZAK FERRIS, Individually and on           Civil Action No.:
12   Behalf of All Others Similarly
     Situated,                                 CLASS ACTION COMPLAINT
13

14                         Plaintiff,          JURY TRIAL DEMANDED
15
            v.
16

17
     ROBINHOOD SECURITIES LLC;
     ROBINHOOD FINANCIAL LLC;
18   and ROBINHOOD MARKETS, INC.,
19
                           Defendants.
20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
       Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 2 of 13



 1          Plaintiff Zak Ferris (“Ferris” or “Plaintiff”), on behalf of himself and all other
 2   similarly situated (the “Class,” as defined below), alleges as follows upon
 3   information and belief based, inter alia, upon investigation conducted by Plaintiff
 4   and his counsel, except as to those allegations pertaining to Plaintiff personally,
 5   which are alleged upon knowledge:
 6                                    INTRODUCTION

 7          1.     This is a class action on behalf of users of Robinhood’s trading platform

 8   who were prevented from accessing their accounts or trading and continue to suffer

 9   from defects in the platform which expose them to continuing exposure.

10          2.     Beginning in March 2020, Robinhod’s platform went down at various

11   times, just as the securities markets were experiencing extreme volatility. Users

12   were locked out of their accounts and unable to access their funds or make trades.

13          3.     Plaintiff and the Class were damaged because they were prevented from

14   using their accounts, including making planned trades or exercising options, which

15   would have been very lucrative given the market change during the outages.

16         JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT

17          4.     This Court has subject-matter jurisdiction over this action pursuant to

18   28 U.S.C. § 1332(d)(2). The aggregate claims of all members of the proposed class

19   exceed $5 million, exclusive of interest and costs, and there are more than 100 class

20   members. Many members of the proposed class are citizens of a state different from

21   Defendants.

22          5.     This Court is the proper venue for this action because a substantial part

23   of the events, omissions, and acts giving rise to the claims herein occurred in this

24   District where Robinhood is headquartered and where it provided the financial

25   services which are the subject of the present complaint. A substantial part of the acts

26   and omissions that gave rise to this Complaint occurred or emanated from this

27   District.

28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                    1
      Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 3 of 13



 1         6.     This Court has personal jurisdiction over Robinhood because it is
 2   headquartered in and authorized to do business and does conduct business in
 3   California, and because it has sufficient minimum contacts with this state and/or
 4   sufficiently avails itself of the markets of this state to render the exercise of
 5   jurisdiction by this Court permissible.
 6         7.     Intradistrict assignment to the San Jose Division is appropriate because
 7   substantial part of the events or omissions which give rise to the claims asserted
 8   herein occurred in this Division, including that Defendants reside in this Division.
 9                                        PARTIES
10         8.     Plaintiff Zak Ferris resides in San Francisco, California and is a user of
11   the Robinhood platform.
12         9.     Defendant Robinhood Markets, Inc. (“Robinhood” or the “Company”)
13   is a financial services company headquartered in Menlo Park, California. Robinhood
14   is a trading app and platform that lets investors trade stocks, options, exchange-
15   traded funds and cryptocurrency.
16         10.    Robinhood Financial LLC and Robinhood Securities, LLC are wholly-
17   owned subsidiaries of Robinhood Markets, Inc.
18         11.    Robinhood Markets, Inc., Robinhood Financial LLC, and Robinhood
19   Securities, LLC are collectively referred to as “Defendants”.
20                                  STATEMENT TO FACTS
21         12.    Robinhood is a U.S.-based financial services company headquartered
22   in Menlo Park, California. The company offers a mobile app and website that offers
23   people the ability to invest in stocks, ETFs, and options through Robinhood
24   Financial and crypto trading through Robinhood Crypto. Robinhood operates a
25   website and mobile apps for iPhone, Apple Watch, and Android. The company has
26   no storefront offices and operates entirely online.
27

28
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                   2
         Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 4 of 13



 1           13.   Robinhood is a FINRA1-approved broker-dealer, registered with the
 2   U.S. Securities and Exchange Commission (“SEC”), and is a member of the
 3   Securities Investor Protection Corporation.
 4           14.   Per FINRA regulations, Defendants had a duty to develop, design, test,
 5   and monitor their services. Defendants had a duty to create and maintain a written
 6   business continuity plan identifying procedures relating to an emergency or
 7   significant business disruption. Such procedures must be reasonably designed to
 8   enable the member to meet its existing obligations to customers during an
 9   emergency, such as an outage.
10           15.   Robinhood has 10 million users.
11           16.   Robinhood advertised its platform as the future of trading. Robinhood
12   promoted its online, “technology-driven” brokerage, as state of the art and
13   exceptionally fast. Robinhood touted that trades are executed exceptionally fast, that
14   it had built “low-latency trading systems used by some of the world's largest
15   financial institutions,” and that it had brought such expertise to Robinhood.
16   Robinhood said that orders will receive the best possible trade execution.
17   Robinhood further claimed that trades are made in “real time.”
18           17.   However, on several occasions in March 2020, Robinhood suffered
19   systemwide, all-day outages, including during the most active trading days in market
20   history. Robinhood users were prevented from logging into their accounts and
21   performing actions on the platform, including making trades and viewing their
22   accounts.
23           18.   Robinhood attributed the outages to “stress on our infrastructure —
24   which struggled with unprecedented load. That in turn led to a ‘thundering herd’ effect
25

26

27
     1
      Financial Industry Regulatory Authority (“FINRA”) is the largest independent regulator for all
28   securities firms doing business in the United States.
         CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                        3
       Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 5 of 13



 1   — triggering a failure of our DNS system.” After the outages were over, Robinhood
 2   sent a letter to its users, which stated:
 3
            When it comes to your money, we know how important it is for you to
 4          have answers. The outages you have experienced over the last two days
            are not acceptable and we want to share an update on the current
 5
            situation.
 6
            Our team has spent the last two days evaluating and addressing this
 7
            issue. We worked as quickly as possible to restore service, but it took
 8          us a while. Too long. We now understand the cause of the outage was
            stress on our infrastructure—which struggled with unprecedented load.
 9
            That in turn led to a “thundering herd” effect—triggering a failure of
10          our DNS system.
11
            Multiple factors contributed to the unprecedented load that ultimately
12          led to the outages. The factors included, among others, highly volatile
            and historic market conditions; record volume; and record account
13
            sign-ups.
14
            Our team is continuing to work to improve the resilience of our
15
            infrastructure to meet the heightened load we have been experiencing.
16          We’re simultaneously working to reduce the interdependencies in our
            overall infrastructure. We’re also investing in additional redundancies
17
            in our infrastructure.
18
            After a brief outage this morning, our trading platform was stable for
19
            the remainder of the day. As our engineering team works to upgrade
20          our infrastructure, we may experience additional brief outages, but
            we’re now better positioned to more quickly resolve them.
21

22          We take our responsibility to you and your money seriously. We
23
            recognize that many of you have questions, and we’re working to
            respond to them as quickly as possible.
24

25
            Many of you depend on Robinhood for your investments, and we’re
            personally committed to doing all we can to operate a stable service
26          that’s available when you need it the most.
27
                   —Baiju and Vlad, Co-Founders and Co-CEOs
28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                   4
       Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 6 of 13



 1         19.    The outages could not have happened at a worse time as the Dow Jones
 2   Industrial Average enjoyed the single biggest point gain since 2009 while users were
 3   locked out of their accounts. The market gained a record $1.1 trillion, all while
 4   Robinhood users were unable to participate.
 5         20.    Users who attempted to contact Robinhood during the outage were
 6   unable to, or Robinhood failed to respond to requests for assistance. Users were left
 7   with no recourse during the outage. Users were forced to simply sit and wait for the
 8   services to be re-established.
 9                                    CLASS ALLEGATIONS
10         21.    Plaintiff brings this action individually and on behalf of a Class, defined
11   as “All customers of Robinhood’s trading platform.” Excluded from the Class are
12   Defendants, and any of their officers, directors, and employees, and their legal
13   representatives, heirs, successors, or assigns.
14         22.    This action is properly maintainable as a class action because: (1) The
15   Class is so numerous that joinder of all members is impracticable; (2) There are
16   questions of law and fact which are common to the Class including, whether the
17   Defendants violated various laws or were fraudulent or negligent, and whether the
18   Class is entitled to damages, as a result of Defendants’ wrongful conduct; (3)
19   Plaintiff is committed to prosecuting this action and has retained competent counsel
20   experienced in litigation of this nature; (4) Plaintiff’s claims are typical of the claims
21   of other members of the Class and Plaintiff has the same interests as the other
22   members of the Class, such that Plaintiff will fairly and adequately represent the
23   Class; (5) the prosecution of separate actions by individual members of the Class
24   would create a risk of inconsistent or varying adjudications with respect to individual
25   members of the Class which would establish incompatible standards of conduct for
26   Defendants, or adjudications with respect to individual members of the Class which
27   would, as a practical matter, be dispositive of the interests of other members not
28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                     5
       Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 7 of 13



 1   parties to the adjudications or substantially impair or impede their ability to protect
 2   their interests; and (6) a class action is superior to all other available methods for the
 3   fair and efficient adjudication of this controversy since joinder of all members is
 4   impracticable. Furthermore, as the damages suffered by individual Class members
 5   may be relatively small, the expense and burden of individual litigation make it
 6   impossible for members of the Class to individually redress the wrongs done to them.
 7   There will be no difficulty in the management of this action as a class action.
 8                                     CAUSES OF ACTION
 9                   FIRST CAUSE OF ACTION – FRAUD AND DECEIT
10         23.    Plaintiff hereby incorporates all of the foregoing paragraphs.
11         24.    Defendants’ conduct constituted a fraud against Plaintiff and the
12   members of the Class. Defendants, directly or through their agents and employees,
13   made false representations, concealments, and nondisclosures to Plaintiff and the
14   members of the Class about the services, trading capabilities, and access to the
15   Defendants’ platform, with the intent to defraud. Defendant intended to defraud
16   Plaintiff and the Class by concealing that the service was subject to outages where
17   users would not be able to access their accounts, or make trades, and the fact that
18   the service would fail or become unavailable on high trading volume.
19         25.    Plaintiff and the Class justifiably relied on the misrepresented facts and
20   were unaware of the concealed and/or suppressed facts and would not have acted as
21   they did if they had known of the true concealed and/or suppressed facts. As a result,
22   Plaintiff and the members of the Class sustained damages.
23         26.    Defendants, directly and indirectly, made substantially similar
24   misrepresentations and material omissions to Plaintiff and each member of the Class.
25         27.    On information and belief, Defendants were aware of the fraudulent
26   nature of the statements and omissions as similar outages had occurred in the past.
27

28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                     6
       Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 8 of 13



 1        28.        As a result of Defendants’ wrongful conduct, Plaintiff and the members
 2   of the Class have suffered and continue to suffer economic losses and other general
 3   and specific damages.
 4        29.        Defendants’ acts were done maliciously, oppressively, and with intent
 5   to defraud, and Plaintiff and the Class are entitled to punitive and exemplary
 6   damages in an amount to be shown according to proof at the time of trial.
 7                   SECOND CAUSE OF ACTION – VIOLATION OF CLRA
 8        30.        Plaintiff incorporates by reference each and every allegation contained
 9   above.
10        31.        The acts and practices of Defendants as described above were intended
11   to deceive Plaintiff and the Class as described herein and have resulted in harm to
12   Plaintiff and the Class.
13        32.        The actions violated and continue to violate the California Consumer
14   Legal Remedies Act (CLRA) in at least the following aspects:
15        a.         In violation of Section 1770(a)(5) of the CLRA, Defendants’ acts and
16   practices constitute representations that the services have characteristics, uses or
17   benefits, which they do not.
18        b.         In violation of Section 1770(a)(7) of the CLRA, Defendants’ acts and
19   practices constitute representations that the services are of a particular quality, which
20   they are not.
21        33.        By committing the acts alleged above, Defendants have violated the
22   CLRA.
23        34.        Pursuant to California Civil Code § 1780(a) Plaintiff and the Class are
24   entitled to an order enjoining the above-described wrongful acts and practices of
25   Defendants, restitution, an order awarding the payment of costs and attorneys’ fees,
26   and any other relief deemed appropriate and proper by the Court under California
27   Civil Code § 1780.
28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                    7
       Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 9 of 13



 1                 THIRD CAUSE OF ACTION – DECLARATORY RELIEF
 2         35.     Plaintiff incorporates by reference each and every allegation contained
 3   above
 4         36.     An actual controversy has arisen and now exists between Plaintiff and
 5   the Defendants. As described above, Plaintiff contends that Defendants’ conduct
 6   violated certain rights and duties.
 7         37.     A judicial determination of these issues and of the respective rights and
 8   duties of Plaintiff and Defendants is necessary and appropriate at this time under the
 9   circumstances, including, but not limited to, a determination of any question of
10   interpretation and validity of the written agreements between the parties and the
11   Defendants attempts to limit liability.
12         38.     Plaintiff seeks a judicial determination of the duties Defendants owe to
13   their users, their duty to operate reliable services, avoid outages, and Defendants’
14   duties during emergencies or when outages may occur.
15         39.     Plaintiff seeks a judicial determination of the rights of Plaintiff and the
16   class under the circumstance alleged herein.
17                  FOURTH CAUSE OF ACTION – VIOLATION OF UCL
18         40.     Plaintiff incorporates by reference each of the preceding paragraphs as
19   if fully set forth herein.
20         41.     California’s Unfair Competition Law (Cal. Bus. & Prof. Code § 17200,
21   et seq.) is designed to protect consumers from unlawful, unfair, or fraudulent
22   business acts or practices, including the use of any deception, fraud, false pretense,
23   misrepresentation, or the concealment, suppression, or omission of any material fact.
24         42.     Defendant has engaged, and continues to engage, in unfair business
25   practices with regard to its services, as alleged herein. Defendants’ conduct is not
26   outweighed by any countervailing benefits to consumers.
27         43.     Defendants’ conduct is also fraudulent. Defendants represented that
28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                    8
      Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 10 of 13



 1   their services were exceptionally fast and that trades were made in real-time, while
 2   also concealing the real risk that the service has and would suffer outages that
 3   prevent users from making trades and accessing their accounts.
 4         44.     Defendants’ conduct and the harm it caused, and continues to cause, is
 5   not reasonably avoidable by Plaintiff and the Class members. Defendants knew or
 6   had reason to know that Plaintiff and the Class members could not have reasonably
 7   known or discovered the existence of the service problems and outages before the
 8   outages took place.
 9         45.     Had Plaintiff and the Class members known that the Defendants’
10   platform suffered outages where users could not access their accounts or make
11   trades, they would not have used the service.
12         46.     Defendant’s conduct is also unlawful, and violates FINRA rules
13   requiring them to have emergency plans, to make required disclosures to consumers,
14   and not to make false and misleading advertising, as alleged herein.
15         47.     Defendants’ unfair, fraudulent, and unlawful business practices directly
16   and proximately caused damage to Plaintiff and the Class members.
17         48.     Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiff seeks an order:
18   (a) requiring Defendants to cease the deceptive and unfair business practices alleged
19   herein; (b) requiring Defendant to restore to Plaintiff and the Class members any
20   money acquired by means of the deceptive and unfair business practices
21   (restitution); and (c) awarding reasonable costs and attorneys’ fees pursuant to Cal.
22   Civ. Code § 1021.5.
23                        FIFTH CAUSE OF ACTION -- NEGLIGENCE
24         49.     Plaintiff incorporates by reference each of the preceding paragraphs as
25   if fully set forth herein.
26         50.     Defendants knew or should have known of the likelihood of system-
27   wide outages, particularly on days in which trading would high.
28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                 9
      Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 11 of 13



 1        51.     Defendants had a duty to develop, design, test, and monitor their
 2   services. Defendants had a duty to create and maintain a written business continuity
 3   plan identifying procedures relating to an emergency or significant business
 4   disruption. Such procedures must be reasonably designed to enable the member to
 5   meet its existing obligations to customers. Defendants failed to create an adequate
 6   plan that satisfied the minimum requirements established by FINRA.
 7        52.     Defendants had a duty to, inter alia, prevent outages, and prevent
 8   reasonably foreseeable harm that could have resulted from the outages.
 9        53.     Defendants breached their duties by failing to create an adequate
10   emergency plan, failing to prevent the outages, failing to notify Plaintiff and the
11   Class of the possibility of the outages, and failing to act on the information and
12   warnings from prior outages.
13        54.      Defendants’ individual and collective acts and omissions were actual,
14   substantial causes of Plaintiff’s injuries and damages described herein because
15   Plaintiff’s injuries would not have happened, but for Defendants’ breaches.
16        55.     Defendants’ conduct amounted to gross negligence where Defendants
17   breached their duties by failing to create an adequate emergency plan, failing to
18   prevent the outages, failing to notify Plaintiff and the Class of the possibility of the
19   outages, and failing to act on the information and warnings from prior outages while
20   Defendants knew, or should have known, that said failures were likely to harm to
21   users. Defendants’ conduct constitutes gross negligence where the outages were a
22   result of large trading volume or for the failure to account for leap year, or both;
23   outages as a result of either incident are extreme departures from the ordinary
24   standard of care.
25        56.     As a direct and proximate result of Defendants’ acts and omissions,
26   Plaintiff and the Class sustained damages as set forth herein.
27

28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                   10
      Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 12 of 13



 1               SIXTH CAUSE OF ACTION – BREACH OF FIDUCIARY DUTY
 2         57.     Plaintiff incorporates by reference each of the preceding paragraphs as
 3   if fully set forth herein.
 4         58.     Defendants as brokers owe a fiduciary duty to their investors, including
 5   Plaintiff and the Class. Plaintiff and the Class are customers of Defendants and they
 6   trusted Defendants to provide the services the Defendants advertised and promised.
 7         59.     The fiduciary duty arising from the relationship between Plaintiff and
 8   the Class and Defendants was breached by Defendants’ failure to provide the
 9   services promised, by Defendants’ failure to maintain an adequate emergency plan,
10   and by Defendants’ failure to properly disclose the risks of outages and the
11   occurrences of past outages.
12         60.      Defendants breached their fiduciary duties directly and proximately
13   caused damage to Plaintiff and the Class members.
14                                    PRAYER FOR RELIEF
15         WHEREFORE, Plaintiff, on behalf of himself and the Class, demands a jury
16   trial and prays for judgment as follows:
17         A.      For a declaration of the rights and duties of the parties;
18         B.      For a declaratory judgment that Defendants’ actions complained herein
19   are violations of the laws set forth herein;
20         C.      Preliminarily and permanently enjoining Defendants from violating
21   their duties and the rights of Plaintiffs as alleged herein;
22         D.      Declaring this action to be a proper class action and certifying Plaintiff
23   as the Class Representative;
24         E.      Awarding Plaintiff and the other members of the Class compensatory
25   damages against all Defendants, jointly and severally, for all damages sustained as
26   a result of Defendants’ wrongdoing, in an amount to be proven at trial, including
27   interest thereon;
28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                   11
      Case 5:20-cv-02594-SVK Document 1 Filed 04/14/20 Page 13 of 13



 1        F.      Awarding punitive damages and restitution where available;
 2        G.      Awarding Plaintiff and the other members of the Class pre-judgment
 3   and post-judgment interest, as well as reasonable attorneys’ fees, expert witness fees,
 4   and other costs and disbursements; and
 5        H.      Awarding Plaintiff and the other members of the Class such other and
 6   further relief as the Court may deem just and proper.
 7                                    JURY DEMAND
 8         Plaintiff hereby demands a trial by jury.
 9

10    Dated: April 14, 2020                  Respectfully submitted,
11
                                             ROSMAN & GERMAIN LLP
12                                           DANIEL L. GERMAIN (Cal. Bar No.
                                             143334)
13

14

15                                                      /S/ Daniel L. Germain
                                                      DANIEL L. GERMAIN
16                                           16311 Ventura Blvd., Suite 1200
                                             Encino, CA 91436-2152
17                                           Telephone: (818) 788-0877
                                             Facsimile: (818) 788-0885
18                                           E-Mail: Germain@Lalawyer.com
19
                                             THE WEISER LAW FIRM, P.C.
20                                           JAMES M. FICARO
                                             (pro hac vice to be requested)
21                                           22 Cassatt Avenue
                                             Berwyn, PA 19312
22                                           Telephone: (610) 225-2677
                                             Facsimile: (610) 408-8062
23                                           jmf@weiserlawfirm.com
24
                                              Attorneys for Plaintiff and the Putative Class
25

26

27

28
      CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL                                  12
